Exhibit 99.1 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY Consolidated Financial Statements for the Years Ended June 30, 2010 and 2009 and Report of Independent Registered Public Accounting Firm HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets 2 Consolidated Statements of Operations and Comprehensive Income 4 Consolidated Statements of Changes in Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Heilongjiang Zhongxian Information Co., Ltd. and Subsidiary We have audited the accompanying consolidated balance sheets of Heilongjiang Zhongxian Information Co., Ltd. and Subsidiary as of June 30, 2010 and 2009, and the related consolidated statements of operations and comprehensive income, changes in stockholders’ equity and cash flows for each of the two years in the period ended June 30, 2010.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentations.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Heilongjiang Zhongxian Information Co., Ltd. and Subsidiary as of June 30, 2010 and 2009, and the consolidated results of their operations and their cash flows for the years ended June 30, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Wei, Wei & Co., LLP New York, New York December 22, 2010 1 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS JUNE 30, 2 ASSETS Current assets: Cash (Note 2) $ $ Accounts receivable (Note 2) Inventories (Note 2) Prepaid expenses (Note 2) Total current assets Property, plant and equipment (Notes 2 and 4) Less: accumulated depreciation ) ) Total property, plant and equipment, net Biological assets, net (Notes 2 and 5) TOTAL ASSETS $ $ See accompanying notes to financial statements. 2 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS JUNE 30, 2 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other payables Shareholder loans (Note 7) Loans from affiliates (Note 7) Total current liabilities Deferred income taxes (Notes 2 and 9) Total liabilities Stockholders’ equity: Registered capital Retained earnings Statutory reserve fund (Note 2) Noncontrolling interests Other comprehensive income (Note 2) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements. 3 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE YEARS ENDED JUNE 30, 2 Revenues (Note 2) $ $ Cost of goods sold ) ) Gross profit Operating expenses: Selling and marketing ) ) General and administrative ) ) Total operating expenses ) ) Operating income Other income and expenses: Non-operating income Non-operating expenses ) ) Total other income (expenses) ) Income before income taxes Provision for income taxes (Notes 2 and 9) Net income before noncontrolling interests Noncontrolling interests ) ) Net income attributable to controlling interests Other comprehensive income: Foreign currency translation adjustment (Note 2) Total comprehensive income $ $ See accompanying notes to financial statements. 4 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED JUNE 30, 2 Other Registered Capital Retained Earnings Statutory Reserves (Note 2) Noncontrolling Interests Comprehensive Income (Note 2) Total Balance, July 1, 2008 $ Net income - - - Other comprehensive income - Balance, June 30, 2009 Net income - - - Other comprehensive income - Balance, June 30, 2010 $ See accompanying notes to financial statements. 5 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2 Cash flows from operating activities: Net income before noncontrolling interests $ $ Adjustment to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Change in operating assets and liabilities: (Increase) in accounts receivable ) ) Decrease (increase) in inventories ) (Increase) in prepaid expenses ) ) (Decrease) in accounts payable ) ) Increase (decrease) in accrued expenses and other payables ) Net cash provided by operating activities Cash flows from financing activities: Loans from affiliates Repayment of affiliates loans ) ) Proceeds from shareholder loans Repayment of shareholder loans ) ) Net cash (used in) financing activities ) ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) (Increase) in biological assets ) ) Net cash (used in) investing activities ) ) See accompanying notes to financial statements. 6 HEILONGJIANG ZHONGXIAN INFORMATION CO., LTD. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) FOR THE YEARS ENDED JUNE 30, 2 Effect of exchange rate changes on cash Net increase (decrease) in cash ) Cash, beginning of year Cash, end of year $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $
